Citation Nr: 0618621	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for multiple joint and 
muscle pain involving the hands, knees, and back, to include 
as due to an undiagnosed illness.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder 
other than due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1969 to January 
1971, from October 1990 to May 1991, and from March 2, to 
July 9, 1992.  The record also indicates that the veteran had 
periods of active and inactive duty training from 1971 to 
1990.  

By rating actions in February 1972 and December 1994, the RO 
denied service connection for residuals of a back injury.  
The veteran and his representative were notified of these 
decisions and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which denied the benefits sought on appeal.  In 
December 2003, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in June 2004.  

Although the issue of multiple joint and muscle pain was 
described in the June 2004 remand as involving his hands, 
arms, legs, and back, and the RO had previously characterized 
the issue as involving the arms, legs, and back, the veteran 
specifically and more precisely identified only his hands, 
knees, and back on the VA examination conducted for the 
purpose of determining the nature and etiology of his 
complaints.  Accordingly, the issue has been restated on the 
first page of this document to more accurately reflect the 
nature of his claim.    

The issue of service connection for sleep disturbance, to 
include as due to an undiagnosed illness, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection for a skin rash and multiple joint and 
muscle pain, and to reopen the claim for a back disability 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran has been diagnosed with tinea cruris which is 
attributable to a diagnosed illness.  

4.  The veteran has been diagnosed osteoarthritis of the 
hands, knees, and back, and spinal stenosis, which are 
attributable to diagnosed illnesses.  

5.  The veteran is not shown to have a skin rash or multiple 
joint or muscle disability, involving the hands, knees, or 
back at present which is related to service.  

6.  Service connection for residuals of a back injury was 
last finally denied by an unappealed rating decision by the 
RO in December 1994.  

7.  The additional evidence received since December 1994 is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A skin rash, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2005).  

2.  Multiple joint and muscle pain involving the hands, 
knees, and back, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2005).  

3.  The December 1994 RO decision that denied service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of a 
back injury.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

As to the claims to be addressed in this decision, the Board 
notes that the veteran initially claimed service connection 
for a skin rash and multiple joint and muscle pain, involving 
his hands, knees, and back on a direct basis.  (See May 2001 
VA Form 21-526).  In his notice of disagreement, received in 
March 2002, the veteran requested consideration of the claims 
as due to an undiagnosed illness.  Prior to adjudication of 
the claims on both theories, letters dated in July 2001 and 
April 2002, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

When the appeal was remanded in June 2004, the Board 
indicated that the veteran also sought to reopen the claim of 
service connection for a back disability as a separate issue, 
apart from his claim for back pain due to an undiagnosed 
illness.  The Board noted that while the issue had been 
adjudicated by the RO in August 2003, it had not been listed 
on the SSOC, and included the issue in the Remand.  
Thereafter, a letter dated in June 2004, fully satisfied the 
duty to notify provisions of VCAA, including with respect to 
reopening a final denied claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Although this letter was not sent 
prior to initial adjudication of the request to reopen, this 
was not prejudicial to the veteran, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
February 2006.  The veteran was notified of the evidence that 
was needed to substantiate all of his claims and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records, including his service in Southwest Asia in 
1990 and 1991, and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
skin rash and multiple joint and muscle pain, and to reopen 
his claim for residuals of a back injury, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006.  (see 
66 Fed. Reg. 56,614 (November 9, 2001)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

During the pendency of this appeal, a law was passed which 
amended the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107- 103, 115 Stat. 976 (2001).  
These changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an 
expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.  

Skin Rash & Joint/Muscle Pain

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  In this case, the veteran's skin disorder 
and multiple joint/muscle pain, involving his hands, knees, 
and back have been attributed to known diagnoses.  

As to a skin disorder, the Board notes that while the veteran 
asserted in June 2003, that he had a skin rash on his groin, 
forearms, and buttock that was present all the time since the 
early 1990's, there was no evidence of an active skin 
disorder on a VA Persian Gulf examination in October 1993, or 
when examined by VA in June 2003 or November 2005.  Other 
than a scar on his forearm in 1993, his skin was normal and 
the veteran made no mention of any skin problems.  In 2003, 
there was only some evidence of tinea scars on the veteran's 
groin with no evidence of rash present on the forearms or 
buttocks.  On the most recent VA examination in November 
2005, the veteran reported that his skin rash was 
intermittent since the 1990's and that it reoccurred about 
once a month.  He said that it lasted for a couple of days 
and was relieved with creams.  As indicated above, there was 
no evidence of any type of a skin rash in service or when 
examined by VA at any time from 1993 to the present.  

As noted, on VA examination completed in June 2003, the 
examiner indicated that there was some evidence of tinea 
scars on his groin, but no evidence of a current rash.  The 
diagnosis included tinea cruris and likely tinea corporis, 
without evidence of the latter on examination.  On VA 
examination in November 2005, the examiner found no evidence 
of a skin rash or any other dermatologic abnormality on the 
groin, forearms, or buttock.  The examiner indicated that he 
reviewed the claims file and found no evidence of a skin 
disorder in service, or any treatment or abnormalities for a 
skin disorder at anytime since the June 2003 VA examination.  
He opined that even if the veteran had an intermittent skin 
disorder, it was not likely to be associated with incident 
related to military service.  

Similarly, VA examinations of the veteran's claimed joint and 
muscle pain of the hands, knees, and back have revealed 
evidence of osteoarthritis and spinal stenosis.  The medical 
evidence shows that the veteran was evaluated by VA for 
chronic joint pain in May 2003, and that while some 
diagnostic studies suggested possible rheumatoid arthritis, 
the consensus opinion was that rheumatoid arthritis was not 
present, and that the underlying disability was 
osteoarthritis of the hands, knees, and back with spinal 
stenosis.  (See June 2003 and March 2005 VA examination 
reports, and August 2003 VA outpatient note).  The VA 
examiner in March 2005, indicated that he had reviewed the 
claims file, and concluded that there was no evidence that 
the veteran's arthritis or any chronic joint or muscle pain 
had its onset in service.  

Since the veteran's symptoms involving his skin and multiple 
joint and muscle pain have been attributed to a known 
diagnoses (tinea cruris, arthritis, and spinal stenosis), 
there is no legal entitlement to consideration under the 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claims for service connection 
for a skin rash and multiple joint and muscle pain involving 
the hands, knees, and back due to an undiagnosed illness must 
fail.  The veteran's symptoms have not been attributed by any 
medical professional to a undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, the 
examiners who have opined on the cause of the veteran's 
complaints have attributed them to specific, identifiable 
disabilities.  Therefore, the Board finds that, even under 
the revised language of 38 U.S.C.A. § 1117, the veteran's 
claims for service connection for a skin rash and multiple 
joint and muscle pain involving the hands, knees, and back 
due to an undiagnosed illness must be denied as a matter of 
law.  

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for any of the 
diagnosed disabilities during the veteran's active military 
service, or in the case of arthritis of the hands, knees, and 
back, within the one-year presumptive period following 
discharge from active military service.  The Board notes that 
the veteran specifically denied any problems with swollen or 
painful joints, skin disease, cramps in his legs, arthritis, 
rheumatism, or bursitis, lameness, recurrent back pain, trick 
or locked knees, or neuritis on a Report of Medical History 
for examination for separation from service in April 1991.  
Moreover, no pertinent abnormalities of the skin, hands, 
knees, or back were noted on examination at that time.  
Similarly, there were no complaints or abnormalities of a 
skin disorder or multiple joint or muscle pain involving the 
hands or knees on VA Persian Gulf examination in October 
1993.  The veteran did report chronic back pain for many 
years, and there was x-ray evidence of disc disease and 
spinal stenosis at that time.  The first evidence of a skin 
rash was noted on a private medical report in December 1997.  
The diagnoses at that time included tinea pedis of the left 
foot and tinea cruris on the interior of both thighs.  (See 
December 1997 private outpatient note).  The first diagnostic 
evidence of arthritis of the hands and knees was in May 2003.  

There is no competent evidence that the veteran had any signs 
or symptoms of a chronic skin disorder or chronic joint or 
muscle pain involving the hands, knees, or back in service 
and no evidence of arthritis within one year of discharge 
from active service.  Furthermore, the veteran has presented 
no competent medical evidence of a current skin disorder or 
evidence relating any current arthritis or spinal stenosis to 
military service.  On the contrary, the evidence of record 
includes two VA opinions which rule out any current skin 
disorder or multiple joint and muscle pain to service.  
Accordingly, service connection for a skin rash or disability 
manifested by multiple joint and muscle pain on a direct 
basis is not warranted.  

While the veteran asserts that his current symptoms either 
began in service or within a couple of months after returning 
from the Persian Gulf, the objective evidence shows that, 
except for a history of back pain (which he claimed existed 
prior to his service in Southwest Asia), there were no 
complaints, treatment, or pertinent abnormalities of a skin 
rash or multiple joint or muscle pain of the hands or knees 
until more than five years after his discharge from active 
service, and no evidence of arthritis of the back until more 
than one year after discharge from service.  The Board notes 
that the veteran specifically denied any of the symptoms at 
the time of his separation examination or on the Persian Gulf 
examination more than one year after service, and such 
evidence must be weighed against his current assertions that 
his symptoms were present in or shortly after service and 
have been chronic ever since.  

In this case, there is no competent medical evidence 
attributing a skin rash or multiple joint or muscle pain 
involving the hands, knees, or back to service or to any 
incident therein.  Moreover, although the veteran claims that 
his disabilities had their onset in service, there is no 
corroborative objective evidence of any in-service 
abnormalities.  The veteran's testimony and opinion that 
these disabilities are linked in any way with his service has 
little probative weight.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and a nexus to service).  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Therefore, the Board finds that service connection on a 
direct basis for a skin rash or for multiple joint and muscle 
pain, involving the hands, knees, and back is denied.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

However, before reaching the merits of the veteran's claim, 
the Board must first determine whether the veteran's claim 
should be reopened.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for residuals of a back 
injury was last finally denied by the RO in December 1994.  
There was no appeal of this decision, and it became final.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  Here, the veteran's request to reopen the claim 
for residuals of a back injury was received in March 2002.  
Thus, the current appeal will be decided under the revised 
version of § 3.156(a) as is outlined in the decision below.  
The veteran and his representative were provided with the 
current regulations in the SSOC.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  

The evidence of record at the time of the February 1972 RO 
decision that denied service connection for residuals of a 
back injury included the veteran's service medical records 
and two VA examination reports dated in September and 
December 1971.  

The service medical records showed that the veteran was seen 
on October 21, 1969 for a back ache and reported that he 
injured his back in a parachute jump on October 9th.  No 
objective findings were noted; it appears that x-ray studies 
may have been requested, but there were no test results or 
any indication that they were, in fact, ordered.  The 
progress note indicated that the veteran was being treated 
with medication for asthma.  Other service medical records 
show that the veteran was seen on October 11, 1969, for 
complaints of a "cracked rib."  The veteran made no mention 
of any back or rib injury or of any specific trauma at that 
time.  An x-ray study was negative for any fracture.  The 
veteran's separation examination in January 1971 showed no 
complaints, abnormalities, or diagnosis referable to any back 
problems, and his spine was normal on examination at that 
time.  On a Health Questionnaire in August 1970, the veteran 
indicated that he was not in any pain, that there had been no 
change in his general health in the past year, and he denied 
any hospitalizations in the past five years.  

The September and December 1971 VA examination reports showed 
complaints of a back injury in October 1969.  Examination of 
the back was entirely normal with no limitation of motion or 
deformity.  Straight leg raising was negative, there was no 
evidence of atrophy or neurological deficits, and the veteran 
could heel and toe walk and squat without difficulty.  X-ray 
studies of the lumbosacral spine were normal.  The examiner 
commented that there were no objective findings related the 
veteran's complaints regarding his spine.  The diagnoses 
included history of lower back strain with no findings.  

Based on the evidence above, the RO, in February 1972, denied 
service connection for residuals of a back injury on the 
basis that there was no evidence of a chronic back disability 
in service or any evidence of any current disability.  The 
veteran was notified of this decision and did not appeal.  

The evidence of record at the time of the December 1994 RO 
decision included the evidence discussed above and additional 
service medical records, including some duplicate reports, 
associated with the claims file in September 1994.  The 
additional service medical records included a Report of 
Medical History and an examination for "enlistment" in the 
Army Reserves conducted at an Army hospital in December 1977.  
At that time, the veteran specifically denied any swollen or 
painful joints, arthritis, rheumatism, or bursitis, or any 
recurrent back pain.  The veteran's spine and musculoskeletal 
system were normal and no pertinent abnormalities of the back 
were noted on examination.  

Based on the evidence above, the RO denied the veteran's 
request to reopen the claim for residuals of a back injury in 
December 1994.  The veteran and his representative were 
notified of this decision and did not appeal.  

The evidence added to the record since the December 1994 
rating decision includes numerous VA and private medical 
records for treatment from 1992 to 2005, a statement from a 
fellow soldier, and a transcript of a December 2003 Travel 
Board hearing.  

The additional medical records show treatment for various 
maladies from 1992 to 2005.  A 20 plus history of 
intermittent back pain was reported on a Persian Gulf 
examination in October 1993, and x-ray studies of the 
lumbosacral spine revealed evidence of discogenic disease at 
L4-5 associated with discogenic sclerosis and spurring.  
Private x-ray studies in November 1997, revealed disc 
narrowing and reactive changes in the vertebral bodies of L4 
and L5 suggestive of spinal stenosis.  A private MRI in 
December 1997 revealed congenital short pedicles and spinal 
stenosis from the L2 to L3 level with superimposed 
degenerative changes at the L4-5 level and disc bulge or 
protrusion at that level.  A VA examination in March 2005, 
included the diagnosis of spinal stenosis.  The examiner 
indicated that the claims file was reviewed and opined, in 
essence, that there was no objective evidence that the 
veteran's current back disability had its onset in service.  

The statement from a fellow soldier was to the effect that he 
saw the veteran fall during a parachute training in November 
1969, that a doctor came and attended to him, and that the 
veteran was taken to a hospital by helicopter.  

The veteran testified at the Travel Board hearing that he has 
had chronic back problems ever since a parachute injury in 
service in 1969.  He described the parachute incident and 
reported that he was treated for chronic back pain 
immediately after the incident and placed on light duty for a 
couple of days.  He also reported that he was given Tylenol 
and periodically put on light duty for chronic back problems 
several times thereafter.  He testified that he was treated 
by a private physician for a few years after service, but 
that the doctor was deceased and that his records are not 
available.  

The additional private and VA medical records, while "new" 
to the extent that they were not previously reviewed, do not 
offer any probative information relating the veteran's 
current back disability to service.  As a whole, the 
additional medical records are essentially cumulative and 
redundant of information previously considered and show only 
periodic treatment for back pain beginning in 1997.  The 
first objective evidence arthritis of the spine was in 
September 1993, which was more than one year after his 
discharge from active service.  Moreover, a VA physician has 
opined that the veteran's current back disability is not 
related to any incident in service.  The Board finds the 
medical opinion is persuasive as it was based on a 
longitudinal review of the entire record.  The veteran has 
presented no competent evidence to dispute that opinion.  

As to the veteran's testimony and the statement from the 
fellow serviceman, as a layperson, they are not competent to 
offer a medical opinion, nor does such evidence provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  The lay 
statement did not offer any new or probative information and 
was essentially redundant of evidence previously considered 
by the RO.  While the veteran is competent to relate that he 
experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the etiology 
of any current back disability.  Savage v. Gober, 10 Vet. 
App. 488 (1997); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In summary, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current back disability to 
service.  On the contrary, the additional evidence includes a 
medical opinion that the veteran's current back disability 
was not related to service.  Consequently, the Board finds 
that the additional evidence is not new and material, and 
that a basis to reopen the claim of service connection for 
residuals of a back injury has not been presented.  


ORDER

Service connection for a skin rash, to include as due to an 
undiagnosed illness is denied.  

Service connection for multiple joint and muscle pain 
involving the hands, knees, and back, to include as due to an 
undiagnosed illness is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a back 
injury, the appeal is denied.  


REMAND

Concerning the claim of service connection for a sleep 
disturbance, to include as due to an undiagnosed illness, the 
Board finds that additional development must be accomplished 
prior to appellate consideration of this issue.  

As indicated above, the Board remanded the appeal in June 
2004, in part, to obtain a medical opinion as to the nature 
and etiology of the veteran's claimed sleep disturbance.  
Although the veteran was afforded two VA psychiatric 
examinations, and the file was thoroughly reviewed by a third 
VA psychiatrist, none of the examiner's provided a response 
to the specific questions requested by the Board.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where, as here, the evidentiary record indicates that 
the claimed disability or symptoms may be a manifestation of 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness.  38 C.F.R. §§ 3.159(c)(4)(C), 3.317 
(2005).  Therefore, additional development must be undertaken 
to obtain a definitive medical opinion on this question.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated him 
for any sleep disturbance since November 
2005.  After securing the necessary 
releases, the RO should obtain any 
identified records and associate them 
with the claims file.  If records cannot 
be obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and, if possible, etiology of 
any identified sleep disturbance.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing necessary to arrive 
at a diagnosis should be performed in 
connection with this examination, and a 
complete rationale for all opinions 
expressed should be provided.  

The examiner should provide a response to 
each of the following:

A)	The examiner should note if there is 
objective evidence of a sleep 
disturbance which may be a 
manifestation of undiagnosed illness 
or a chronic multi-symptom illness, 
and whether or not any identified 
sleep disturbance can be attributed to 
known clinical diagnoses.  
B)	If a sleep disturbance is verified and 
can be attributed to a known clinical 
diagnosis, the examiner should offer 
an opinion as to the clinical 
diagnosis and whether it is at least 
as likely as not related to the 
veteran's military service, to include 
due to an undiagnosed illness related 
to Persian Gulf War service.  
C)	If the examiner finds that there is no 
evidence of sleep disturbance, or if 
there is objective evidence of claimed 
sleep disturbance which cannot by 
history, physical examination and 
laboratory tests be attributed to a 
known diagnosis, he or she should so 
state.  

If the physician is unable to make any 
determination, the reasons should be 
stated.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim for 
service connection for sleep disturbance 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


